Title: Mary Smith Cranch to Abigail Adams, 16 July 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree July 16th 1778 [1787]
        
        My dear sister will I am sure excuse me if I send her now but a short Letter—when she is inform’d that there is but one day between this & commencment & that I have but just hear’d that capt. Folger will sail this week
        It is true we are doing but little but it makes us more work than Ten such entertainments at home. every thing is dress’d here, & to be cut cold at cambridge except Green Peas. we are allamoding Two rounds of Beef, Boiling four Hams of Bacon & six Tongues. They smell finely I assure you. this will be all our meat—cider Punch wine & Porter our drink: we have had our Tables & seats made here, nothing but Boards plain’d, making them hear will save us five or six-dollars we have Milk Bisket & plumb Cake to be eat with our Tea. Betsy Smith from Haverhill has been here some time. She & Lucy are gone to day mr JQ.A. & Billy also. tomorrow mr Cranch & I go. Betsy is not well enough to be in such a Bustle so she will stay at home & take care of the House— her nerves are so weak that she cannot bear to be in the company of strangers without being distress’d she has lost her Flesh surprizingly within two months I feel very anxious about her. was it Lucy I should certainly in a consumtion, but this poor Girl is so subject to dissorders & so apt to recover them that I cannot but hope she will be again restor’d Cousin JQA has lost as much Flesh as she has but he looks much better than he did in the spring he is going a journey to Haverhill after commencment
        I heard the other day by a Letter Mr Gill writ his uncle that mrs Smith was safe a Bed with a son nam’d after the Baron Stubend. I most sincerly congratilate you all upon this event but the same Letter inform’d us you was confin’d to your chamber by sickness— Joy & sorrow follow each other in swift succession in this imperfect state— I fear you do not use exercise enough any more than your eldest son— He will take a journey after the Bustle of commencment is over to Falmouth & then sit down to the study of the Law will mr Parsons. There will be a hard parting on Billys side at least. He wishes to study with his cousin but we cannot pay his Board & the demands of a Teacher also at least for a year or two the expence of the last year has been very great & yet Billy has been as prudent as a child could be, but I hope we shall get through it without injuring any one & that it will not be lost upon him. He has behav’d well & pass’d thro college without a censure Tomorrow he will compleat his eighteenth year— There is no time of Life exemted from temtations, but I have thought that there was none more critical for a Gentleman than from eithteen to twenty two. Passion is then the strongest & is too apt to prove an over match for Reason. we have some melancholy instances of it in our young Freinds upon Milton Hill you will drop a tear when you know what characters they have acquir’d in the world. The Parents have taken it amiss that our sons do not visit them more & that there is not a greater intimacy with their Children—but my dear sister—I have beg’d them if they value their reputations not to have the least appearenc of any with them—I expect to have a complaint enter’d against me before your Ladyship upon the account of it, but sure I am that was you here you would do the same I am greev’d for their Parents— Let us teach our children humility—& not to think more highly of themselves than they ought. Let us teach them that no rank of their ancestors be if ever so high will secure them the approbation esteem & respect of the world without the strictest attention to the rules of honour morality, & Religion
        our sons look a little anxous as the Day approaches—I wish it was over. Billy is too busy assisting us too think much but my Nephew walks about with his hands hung down crying “oh Lord! oh Lord—I hope it will rain hard that all their white wigs may be wet who would not let us have a private commencment—” be compos’d said I, perform your Parts well & you will find that the Honour you will gain & the pleasure you will give your Freinds will over ballance all the anxietys you have experienc’d—
        adieu for the present I must go & pack to send another cart tomorrow one is gone to day. I am almost sick with a cold & cough— I have been pouring down medicene for two days hoping to remove it—but it sticks fast & is obstinate— If callahan should get in & I should hear good tydings from my dear Friends it may do much to help me—
      